Citation Nr: 9934953	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  99-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Navy from June 1972 to 
April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  In that decision the RO granted service connection and 
assigned a disability rating of 30 percent for bipolar 
disorder.  The veteran perfected an appeal of the September 
1998 decision.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

In March 1997, the VA received a letter from the Santa 
Barbara County Department of Mental Services which indicated 
the veteran's treatment period, his current diagnosis of 
bipolar disorder, and a list of prescribed medications.  The 
only treatment records received by the VA were from June to 
November 1973.  

The most recent VA examination in June 1998 documents the 
current status of the veteran's bipolar disorder.  It was 
noted that the stressors were currently moderate and that the 
Global Assessment of Functioning (GAF) score was 60.  
However, a March 1999 report by a forensic psychologist at 
the Santa Maria Adult Outpatient Clinic estimates that the 
veteran's psychiatric disability more nearly approximates the 
criteria for a 50 percent rating.  While reports from the 
psychiatrist are available, actual treatment records from the 
doctor or his clinic have not been obtained.  

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of the 
veteran's complete treatment folders 
from the Santa Barbara County Department 
of Mental Health Services and the Santa 
Rosa Adult Outpatient Clinic.  All 
records received should be placed in the 
claims folder.

2.  After the above medical records have 
been associated with the claims file, 
the veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected bipolar disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The psychiatric 
examiner should utilize the data 
contained in the claims file, consider 
all historical records, and offer an 
opinion as to the severity of the 
appellant's bipolar disorder as it bears 
on the occupational and social 
impairment of the appellant rather than 
solely on the examiner's assessment of 
the level of disability at the moment of 
the examination.  Additionally, all 
necessary tests and studies should be 
conducted.

The examiner should also comment on the 
extent to which the service-connected 
bipolar disorder impairs the veteran's 
occupational and social functioning, and 
assign a numerical code for the Global 
Assessment of Functioning (GAF), with a 
definition of the numerical code 
assigned.  The claims folder and a copy 
of the remand must be made available to 
the physician for review in conjunction 
with the examination.



3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  In the event that any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 


expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



